                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Tenner Murphy, by his guardians                         Civil No. 16-2623 (DWF/BRT)
    Kay and Richard Murphy; Marrie
    Bottelson; Dionne Swanson; and
    on behalf of others similarly situated,

                         Plaintiffs,
                                                                                   ORDER
    v.

    Pam Wheelock1 in her capacity
    as Commissioner of The Minnesota
    Department of Human Services,

                         Defendant.


          In accordance with Local Rule 7.1(j), Defendant has requested permission to file a

motion for reconsideration of the Court’s July 26, 2019, Memorandum Opinion and

Order (Doc. No. 640 (“Order”).) (Doc. No. 642.) Plaintiffs oppose Defendant’s request.

(Doc. No. 645.) In her letter, Defendant argues that the Court erred in denying her

motion to decertify the class because the Court: (1) ruled without hearing from the

Defendant regarding supplemental authority; (2) relied on allegations made by Plaintiffs

in their Amended Complaint rather than the facts that were discovered in litigation; and

(3) relied on the totality of the record as opposed to Plaintiffs’ answer to one

interrogatory. (Id.)


1
       The Court has substituted Pam Wheelock, Acting Commissioner of the Minnesota
Department of Human Resources, for Emily Johnson Piper. A public officer’s “successor
is automatically substituted as a party” and “[l]ater proceedings should be in the
substituted party’s name.” Fed. R. Civ. P. 25(D).
       Under Local Rule 7.1(j), a party must show “compelling circumstances” to obtain

permission to file a motion to reconsider. D. Minn. L.R. 7.1(j). A motion to reconsider

should not be employed to relitigate old issues, but rather to “afford an opportunity for

relief in extraordinary circumstances.” Dale & Selby Superette & Deli v. U.S. Dept. of

Agric., 838 F. Supp. 1346, 1348 (D. Minn. 1993).

       Defendant filed her Motion to Decertify the Class on November 15, 2018. (Doc.

No. 418.) One of authorities she relied on was Brown v. District of Columbia, 322

F.R.D. 51 (D.D.C. 2017). This decision was reversed on July 5, 2019. See Brown v.

District of Columbia, Civ. No. 17-7152, 2019 WL 2985992, at *9 (D.C. Cir. July 5,

2019). Eight months after Defendant filed her motion and six months after oral

argument, the Court was well versed in the issues and authority cited by each party, and

was prepared to issue an opinion after multiple settlement discussions were

unsuccessful.2 Plaintiffs made a request to submit unspecified supplemental authority

seven days after Brown was reversed. By this time, the Court was well aware of the

Brown reversal, and had already applied its holding to the facts of this case when

Plaintiffs filed their supporting letter ten days later on July 22, 2019. (Doc. No. 639).

Neither Plaintiffs’ letter nor Defendant’s rebuttal (Doc. No. 641) changed the Court’s

independent analysis.

       Further, the Court’s reference to a prior order which detailed the facts of the

above-entitled matter at length, in lieu of repeating them for the same audience, has no


2
        The Court delayed ruling on the motions pending before while the parties engaged
in settlement discussions. (See Doc. No. 636.)

                                              2
impact on its ultimate analysis of Defendant’s motion to decertify. As indicated in its

Order, the Court “supplement[ed] the relevant facts as needed.” (Order at 2.) While the

Court still finds Defendant’s argument that Ms. Swanson is not an adequate class

representative unpersuasive, the Court clearly stated in its Order, “[o]nly one adequate

class representative is needed to satisfy the requirements of Rule23(a)(4).” (Order at 6

(citing Dalton v. Lee Publ’ns, Inc., 270 F.R.D. 555, 561 (S.D. 2010).) Here, even

without Ms. Swanson, there are two other adequate class representatives.

       With respect to Defendant’s argument that the Court relied on the totality of the

record as opposed to a single interrogatory, the Court finds that this is an unsupported

attempt to relitigate an old issue. The Court considered Defendant’s argument and

rejected it.

       Having fully considered the parties’ submissions, the Court concludes that

Defendant has failed to demonstrate the compelling circumstances necessary to justify a

motion to reconsider the Court’s Order.

       Accordingly, IT IS HEREBY ORDERED that:

       1.      Defendant’s request for leave to file a motion for reconsideration (Doc.

No. [642]) is DENIED.


Dated: August 14, 2019                    s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             3
